Citation Nr: 1512054	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) from March 24, 2009.

2. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO, wherein the RO granted service connection for PTSD and assigned a 30 percent evaluation. The Veteran appealed the initial evaluation assigned. 

In a November 2009 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective March 24, 2009. The Veteran indicated he was not satisfied with that evaluation, and thus the appeal continued as to both evaluations assigned. 

In a March 2011 decision, the Board denied evaluations in excess of those assigned by the RO. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In September 2011, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the March 2011 decision and remanded the issues to the Board for additional development of the record. 

In December 2011, the Board denied the Veteran's claim of entitlement to an initial rating higher than 30 percent for PTSD for the period from October 27, 2003, to March 23, 2009.  The Board remanded the Veteran's claim of entitlement to a rating higher than 50 percent for PTSD from March 24, 2009, for additional development of the record.

In December 2012, the Board denied the Veteran's claim of entitlement to a rating higher than 50 percent for PTSD for the period from March 24, 2009. Additionally, the Board determined that the Veteran had raised a TDIU claim and remanded that issue for additional development of the record. The Board remanded the TDIU claim, again, in February and May 2014 for additional development of the record. 

The Veteran appealed the decision, specifically the denial of a rating in excess of 50 percent for the PTSD from March 24, 2009, to the Court. In a May 2014 Memorandum Decision, the Court vacated the December 2012 decision with regard to the denial of a rating in excess of 50 percent for the PTSD from March 24, 2009 and remanded the Veteran's claim for further development.

Additionally, the development requested regarding the TDIU claim has been completed and the case has been returned to the Board. The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.
 

FINDINGS OF FACT

1. Since March 24, 2009, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.  

2. The Veteran's service-connected PTSD is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

1. Since March 24, 2009, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130 including DC 9411 (2014).

2. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in August 2008, January 2012 and September 2013. The TDIU claim was last adjudicated in October 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating and entitlement to a TDIU rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that the TDIU claim was remanded by the Board in February and May 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). Those remands, in pertinent part, requested that the AOJ obtain records associated with the Veteran's Social Security Administration (SSA). Here, records associated with the Veteran's SSA claim have been obtained and associated with the claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the PTSD has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

Analysis

The March 24, 2009 VA fee-basis examination reflects that the Veteran's symptoms of PTSD were constant and resulted in a desire to isolate himself from others as he was irritable when he did interact with others.  He added his relationship with his spouse was less than optimal because his symptoms had caused him to feel detached.  He related he did not want to go anywhere most of the time.  He had been working for 17 months and said his relationship with his supervisor was good, but was only fair with his co-worker because they seemed to pick on him and that caused him to become irritable.  On mental status evaluation, the Veteran's appearance, hygiene and behavior were appropriate.  He had poor eye contact.  His affect and mood showed a disturbance of motivation and mood.  He exhibited mild irritability.  He showed impaired attention and/or focus.  There were times he seemed to "zone out" or become distracted.  Panic attacks were present and occurred more than once a week.  The attacks were characterized by shortness of breath.  The Veteran indicated he would go to an isolated environment to calm himself down.  There were signs of suspiciousness, and the Veteran felt uncomfortable when around a lot of people.  No delusions were observed.  He reported a history of intermittent hallucinations, both auditory and visual, but the psychiatrist noted that the Veteran was vague when asked about these in detail.  The psychiatrist noted he did not observe a hallucination during the examination.  The Veteran reported having obsessional rituals involving routinely checking the locks and doors in his home when he returned from work.  The examiner stated these were not severe enough to interfere with routine activities. 

At the March 2009 VA examination, the Veteran's thought processes were impaired, as he had slowness of thought and trouble with concentration.  His judgment was not impaired.  His memory was moderately impaired.  He stated he sometimes forgot to shower and that he was late to work because he would get lost.  Suicidal ideation was present, including times when such thoughts crossed his mind.  There was no homicidal ideation.  The psychiatrist stated there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as isolating himself from others and not wanting to do things outside the home.  He also experienced irritability interacting with some co-workers.  The diagnoses were PTSD and anxiety disorder.  His GAF score was 50.  The psychiatrist stated the Veteran occasionally had some interference with performing activities of daily living and had difficulty establishing and maintaining effective work and social relationships because his irritability was manifested in interactions with co-workers at times, making it difficult to cooperate with them. 

The Veteran's supervisor wrote in a March 2009 letter that the Veteran was a good employee, with satisfactory production.  He described the Veteran as easily annoyed by his co-workers and having a high absentee rate.  The supervisor related the Veteran took extra breaks and had time away from his assigned area.  The Veteran explained to the supervisor this was because he experienced panic attacks and he used the time to get himself together. 

A March 31, 2009, private treatment record documents that the Veteran felt he needed to be out of work because of work stress.  The Veteran was not interviewed at this visit.  No further information was provided at the March 2009 visit.  

In a June 2009 private treatment visit, the Veteran reported being suicidal with feelings of helplessness and hopelessness 25 percent of the time.  The Veteran also indicated that he was having work issues.  The Veteran experienced visual and auditory hallucinations two to five times per week, and reported anger, mood swings, and depression.  

The remaining private treatment records dated since March 2009 document the Veteran was receiving four hours of sleep per night and having nightmares three times per week.  The Veteran reported panic attacks and flashbacks two to four times per week.  The Veteran experienced anger and depression.  The Veteran did not want to be around his wife.  Since March 2009, the private treatment records document that the Veteran's GAF score ranged from 40 to 45.  

In a September 2011 statement, the Veteran's treating psychiatrist indicated that he had provided treatment to the Veteran for his diagnosed PTSD since February 2008. A GAF score of 40 for the diagnosed PTSD was assigned. The Veteran's psychiatrist reported that the Veteran had nightmares at least three times per week, and would wake in a panic with sweats lasting 15 to 20 minutes.  The Veteran had flashbacks at least two times per week.  He had panic attacks two to three times each week, lasting at least 15 to 20 minutes.  He averaged about four hours of sleep per night.  He had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  He did not socialize at all.  The Veteran's treating psychiatrist determined that the Veteran's recent memory was severely impaired, as the Veteran could not remember what he read and got lost traveling.  He found that the Veteran's working memory was 75% impaired.  The Veteran had anger, sadness, and was overcome with fear, often (50 percent of the time) without an understanding of why he experienced these emotions.  The Veteran's treating psychiatrist stated that this was an indication that the Veteran's prefrontal cortex was dysfunctional.  The Veteran had difficulty concentrating, making decisions, learning new information, and processing emotions in context.  The treating psychiatrist also noted that the Veteran had auditory and visual hallucinations.  The Veteran felt depressed 25 percent of the time with no energy and little interest in things.  The Veteran had crying spells 25 percent of the time.  The Veteran got angry and agitated easily.  The Veteran felt helpless and suicidal at times.  The treating psychiatrist concluded that because of his service-connected PTSD, the Veteran was unable to sustain social relationships and that he was severely compromised in his ability to sustain work relationships.  

In February 2012, the Veteran was afforded another VA psychological examination by a VA psychologist.  Following a physical examination of the Veteran, an interview with the Veteran's spouse, an interview with the Veteran, and a review of the claims file, the VA psychologist determined that the overall severity of the Veteran's PTSD symptoms was best rated as mild.  The psychologist found that the impact of the PTSD on the Veteran's social functioning was moderate, while the impact of his PTSD on his occupational functioning was mild.

At the examination, the Veteran denied a history of psychiatric inpatient admissions.  The Veteran also denied a history of suicide attempts; however, the Veteran reported some passive suicidal ideation, but denied having any plan or intent for self-harm.  The Veteran stated that these thoughts do not occur often.  The Veteran and his wife described the Veteran's PTSD symptoms as nightmares, panic attacks, flashbacks, anxiety, and irritability.  The psychologist noted that the Veteran's PTSD symptoms include: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; and, suicidal ideation.  The psychologist noted that the Veteran did not have any obvious impairment in thought process or communication.  At the examination, the psychologist noted that the Veteran was adequately groomed and dressed in casual clothing.

Regarding the Veteran's ability to secure or maintain employment with his PTSD, the psychologist noted that the Veteran has been employed for several years with the same employer.  The Veteran reported difficulty at work and missing work (approximately 3 days per month) due to his PTSD, to include his panic attacks.  The psychologist stated that the Veteran may be able to tolerate a work environment that involved limited contact with others, such as working alone or in a setting with little contact with the public, coworkers, or supervisors.  However, the psychologist noted that the Veteran's symptoms of concentration difficulties and persistent sleep problems may make it difficult for him to perform work tasks that require sustained attention.  Further, the psychologist noted that the Veteran's occasional panic attacks may also limit his ability to perform work that requires sustained effort and the ability to remain in the work environment when he experiences symptoms.  Thus, the psychologist felt that the Veteran may be better able to tolerate a work environment with a flexible schedule that would permit him to take more frequent breaks or to leave work if his symptoms become more problematic or he experiences increased distress. In this regard, the psychologist noted that there was a statement in the claims file from the Veteran's employer, which indicated that the Veteran's symptoms appear to affect his ability to interact with co-workers.  The employer stated that because of the Veteran's PTSD, he takes extra breaks during the workday (to cope with his panic attacks), is prevented from performing certain tasks (such as driving because of his medications), and has been absent from work.  

The psychologist stated that there was indication that the Veteran over-reports his symptoms and their severity.  Therefore, the psychologist concluded that the Veteran's current PTSD symptomatology causes mild impairment of his functioning at work.  

Regarding the social impairment caused by the Veteran's PTSD, the psychologist found that the Veteran's PTSD would likely cause mild difficulty in forming and maintaining social and work relationships due to his history of symptoms such as irritability, anger outbursts, emotional detachment, low mood, and low motivation.  At the examination, the Veteran reported that he was still married to his wife (and had been since 2005), but he stated that there has been tension between them.  The Veteran lived with one of his children and his wife.  The Veteran had little contact with his other children, and no friends.  The Veteran described little interest in leisure activities, and spent most of his free time watching television.  Again, the psychologist indicated that there appeared to be a history of over-reporting or inconsistent reporting of symptoms and functional ability.  The psychologist pointed out that the Veteran often responded with "I don't know" or "I don't keep track" when asked about his current symptoms and how often they occur.

The psychologist provided the Veteran with the Structured Inventory of Malingered Symptomatology (SIMS) test, which is designed to assess over-reporting of symptoms.  The Veteran obtained a score suggesting that it was highly likely that he was over-reporting his symptoms.  The psychologist noted that although the Veteran was appropriate at all times and appeared to try to cooperate to some degree, his lack of cooperation made it difficult to obtain a complete and detailed account of the Veteran's current psychological symptoms.

In summary, the psychologist found that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The psychologist assigned the Veteran a GAF score of 65.

In a November 2012 statement, the Veteran's treating psychiatrist reported that the Veteran has at least 5 nightmares per week and wakes in panic and sweats lasting at least 10 minutes. Additionally, the Veteran experienced flashbacks and panic attacks (1-2 times per week, lasting at least 5-15 minutes). He slept an average of 5 hours per night. The Veteran had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him. He did not socialize.

The Veteran's treating psychiatrist reported that the Veteran's recent memory was severely impaired; therefore, the Veteran could not remember what he read and got lost when traveling. Additionally, his working memory was 70 percent impaired. The Veteran experienced anger, sadness and was overcome with fear approximately 70 percent of the time without an understanding of why he experienced these emotions. The treating psychiatrist found that this indicated his prefrontal cortex was dysfunctional. The psychiatrist reported that the Veteran felt depressed 25 percent of the time and was easily agitated and angered

His PTSD was confirmed and the psychiatrist assigned a GAF score of 40. The Veteran's psychiatrist concluded that the Veteran was unable to sustain social and work relationships. Thus, the psychiatrist found that the Veteran was unemployable.

The January 2013 report of initial intake evaluation reflects that the Veteran experienced: sporadic suicidal ideations, approximately 3 nightmares per week and 2-3 panic attacks per week. He exhibited unprovoked irritability with unprovoked violence. He had difficulty in establishing and maintaining effective work and social relationships. He demonstrated disturbances of motivation and mood, flattened affect, chronic sleep impairment, depressed mood, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, difficulty with memory, irritability and easy frustration. He did not socialize and did not go anywhere except for church. He complained of a lack of motivation and had little desire for activity. He obsessively checked his door locks and had been late to work because of his compulsive behavior. The Veteran had also been absent from work many times because fear of social settings and depressed feelings kept him from leaving his home. Currently, the Veteran was not working due to the severity of his PTSD symptoms.

The Veteran lived with his wife and 2 children. He had a "good" relationship with his mother and a "not good" relationship with his father. He had 1 sibling and had a good relationship with adequate communication and support. That Veteran had previously been divorced twice and was on his third marriage. He reported the relationship with his wife was less than optimal due to his PTSD symptoms which had resulted in his isolating himself from family, friends and co-workers. His frequent irritability had resulted in a distant relationship with his children. He felt detached from his family which had negatively affected their ability to communicate. He attended church sporadically but felt uncomfortable in and avoided social settings.

Mental status examination documented that the Veteran was clean and well-groomed. He maintained good eye contact and was cooperative; however, he became visibly upset when discussing past trauma. His mood and affect were congruent with re-experiencing trauma. He was able to convey his thoughts logically but had difficulty remembering times and places. He had poor insight and impaired judgment.

The psychologist noted that the Veteran had nightmares and frequently woke in a panic without the ability to return to sleep. He had frequent flashbacks triggered by loud noises resulting in panic attacks. Storms and social settings invoked an inordinate amount of fear. An employer had reported that the Veteran needed frequent breaks and time away from his assigned area in order to recompose himself during and after his panic attacks. The psychologist documented that the Veteran exhibited mood lability which resulted in frequent and intense changes in mood. The Veteran reported waking up during a nightmare and finding himself choking his wife. He had also grabbed her violently and punched holes in his walls. His wife had removed all weapons from the home as a precautionary measure. He was easily distracted by external stimuli during the assessment and had difficulty remembering current and past events. The psychologist assigned the Veteran a GAF score of 25. The psychologist found that the Veteran's PTSD symptoms limited his ability to gain substantial employment. The psychologist determined that the Veteran needed individual and group therapy for his PTSD and related symptoms. The psychologist also concluded that the Veteran would not be able to find sufficient employment as a result of his PTSD. 

In a February 2013 statement, the psychologist restated the findings of the January 2013 evaluation. The psychologist concluded that the Veteran's mood instability resulted in social impairment, making it difficult for the Veteran to establish and maintain effective work and social relationships. The psychologist reiterated that the Veteran's PTSD symptoms caused him to be unable to gain sufficient employment.

In this case, the Board finds that the evidence shows that the Veteran had PTSD symptoms such as depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike setting; and, suicidal ideation.  He consistently reported impairment in social functioning in that he had a somewhat strained relationship with his wife, distant relationship with his children and no real friends (due to his self-isolation).

Occupationally, the Veteran had limited ability to gain substantial employment and his psychologist concluded that the Veteran would not be able to find sufficient employment as a result of his PTSD (January 2013 private psychological evaluation).

The Veteran's treating psychiatrist has assigned the Veteran a GAF score of 40 (September 2011 and November 2012). This score is indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking or mood. A VA psychiatrist assigned the Veteran a GAF score of 50 (in March 2009). This score is indicative of serious symptoms and serious impairment in social and occupational functioning. Further, a private psychologist has assigned the Veteran a GAF score of 25 (January 2013). This score is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas. In all, these GAF scores are representative of the criteria for a rating of 70 percent.
  
Thus, the Board concludes that this evidence demonstrates that the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected disability picture more closely resembled the criteria for a 70 percent rating, but no higher for the period of the appeal from March 24, 2009.

The Board finds in reaching this conclusion that the overall severity of the service-connected PTSD is not shown to have significantly changed during the course of his appeal. In reaching this conclusion, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, the Board finds the 70 percent rating is indicative of the Veteran's overall disability picture, reflecting the effects of his PTSD on social and occupational impairment. 

The weight of the evidence does not establish that the service-connected PTSD has caused total occupational and social impairment.  The symptoms required for a 100 percent rating are not shown. Although the Veteran had passing suicidal thoughts, he had no plan or intent. Additionally, he had no homicidal ideation, intent or plan. Further, the February 2012 report of VA examination reflects that the Veteran behaved appropriately ("the Veteran was appropriate at all times"). While the Veteran had occasional interference with performing activities of daily living, there was no indication of an inability to perform activities of daily living. In this regard, the Veteran consistently presented with appropriate appearance and hygiene. Also, though the Veteran complained of hallucinations, no hallucinations were observed during mental status examination and there was no evidence of delusions (March 2009 VA examination).  Finally, he had no impairment in his orientation. While there is evidence of social impairment, the weight of the evidence does not demonstrate total social impairment as the evidence indicated that the Veteran maintains relationship with his wife and at least one sibling and was able to attend church.  Thus, the Board finds that the weight of the evidence does not demonstrate that a 100 percent schedular rating is warranted in this case. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).   

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Analysis

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for PTSD (rated as 70 percent disabling as awarded by this Board decision herein above) and postoperative scar of the right knee (10 percent disabling; the combined rating is 70 percent.

Thus, the Board turns its focus to consideration of whether the Veteran is unemployable due to his service-connected disabilities. 

In a March 2009 letter, the Veteran's supervisor wrote that the Veteran was a good employee, with satisfactory production.  However, he described the Veteran as easily annoyed by his co-workers and having a high absentee rate.  The supervisor related the Veteran took extra breaks and had time away from his assigned area.  The Veteran explained to the supervisor this was because he experienced panic attacks and he used the time to get himself together. The supervisor noted that part of the Veteran's job duties included transporting residents to various activities and medical appointments. While the Veteran had been compliant with what he was asked to do, he was unable to operate state vehicles per his doctor's order and thus was unable to perform this work task.

The February 2012 report of VA examination reflects that the Veteran has been employed for several years with the same employer.  The Veteran reported difficulty at work and missing work (approximately 3 days per month) due to his PTSD, to include his panic attacks.  The psychologist stated that the Veteran may be able to tolerate a work environment that involved limited contact with others, such as working alone or in a setting with little contact with the public, coworkers, or supervisors.  However, the psychologist noted that the Veteran's symptoms of concentration difficulties and persistent sleep problems may make it difficult for him to perform work tasks that require sustained attention.  Further, the psychologist noted that the Veteran's occasional panic attacks may also limit his ability to perform work that requires sustained effort and the ability to remain in the work environment when he experiences symptoms.  Thus, the psychologist felt that the Veteran may be better able to tolerate a work environment with a flexible schedule that would permit him to take more frequent breaks or to leave work if his symptoms become more problematic or he experiences increased distress. 

In a February 2012 statement, the Veteran's co-worker reported that he had observed the Veteran missing many days from work and being advised by his supervisor of the consequences of his absenteeism. The co-worker had noticed the Veteran having many panic attacks and being directed to go into a restroom or office to calm down. The co-worker reported that he witnessed the Veteran's anger, irritability and anxiousness and had even had to talk to the Veteran about the issues on numerous occasions. The co-worker reported that the Veteran was limited in his ability to complete his duties because of his PTSD.

In a November 2012 statement, the Veteran's treating psychiatrist concluded that the Veteran was unable to sustain social and work relationships; therefore, the psychiatrist found that the Veteran was unemployable.

The January 2013 report of private psychiatric evaluation documents the psychologist's finding that the Veteran's PTSD symptoms limited his ability to gain substantial employment. The psychologist also concluded that the Veteran would not be able to find sufficient employment as a result of his PTSD. 

A SSA decision in February 2013 shows that the Veteran became disabled in June 2012 primarily due to "anxiety related disorders". It was determined that the Veteran was unable to meet the mental demands of unskilled work.
 
In this case, the Board finds that the evidence documented above demonstrates that the Veteran is unable to maintain gainful employment, due to his service-connected PTSD. While the Board is aware, that the February 2012 VA examination indicates that the Veteran may be able to tolerate a work environment that involved limited contact with others, such as working alone or in a setting with little contact with the public, coworkers, or supervisors or may be better able to tolerate a work environment with a flexible schedule that would permit him to take more frequent breaks or to leave work if his symptoms become more problematic or he experiences increased distress, the equally competent and credible January 2013 report of private psychiatric evaluation indicates that the Veteran's PTSD symptoms limited his ability to gain substantial employment (i.e., the Veteran would not be able to find sufficient employment as a result of his PTSD). Further, the Board also notes that in the February 2012 VA examination, the psychologist noted that the Veteran's symptoms of concentration difficulties and persistent sleep problems may make it difficult for him to perform work tasks that require sustained attention and the Veteran's occasional panic attacks may also limit his ability to perform work that requires sustained effort and the ability to remain in the work environment when he experiences symptoms.  

In light of this evidence, taking account of the February 2013 SSA decision and considering the Veteran's (and other lay witnesses) competent and credible report of the impact his service-connected PTSD had on his occupational functioning, the Board is not convinced that the Veteran could be gainfully employed. On this record, the Board finds that the evidence documented above is in equipoise in showing that the Veteran's service-connected PTSD precludes him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background.

Accordingly, the Board finds that a grant of a TDIU rating is warranted.









ORDER

An increased rating of 70 percent, but no higher for the service-connected PTSD from March 24, 2009 is granted subject to regulations governing the payment of monetary awards.

Entitlement to a TDIU rating is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


